         Case 1:16-cr-00485-JKB Document 1774 Filed 08/21/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                        *

UNITED STATES OF AMERICA                                *

        v.                                              *            CRIM. NO. JKB-16-485

JESSICA VENNIE,                                         *

        Defendant.                                      *

        *       *       *       *       *           *       *   *    *       *       *       *

                                     MEMORANDUM ORDER

        Now pending before the Court is Defendant Jessica Vennie’s Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF Nos. 1764, 1772.) No hearing is

necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the reasons set forth below, Vennie’s

motion is DENIED without prejudice.

        Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s

sentence when “extraordinary and compelling reasons warrant such a reduction.” This Court has

held that “medical conditions which make a defendant uniquely susceptible to complications from

COVID-19 create ‘extraordinary and compelling reasons’ to grant compassionate release pursuant

to § 3582(c)(1)(A).” Id. See also United States v. Lewin, Crim. No. SAG-15-198, 2020 WL

3469516, at *3 (D. Md. June 25, 2020) (A defendant can establish her entitlement to compassionate

release by demonstrating that she “(1) has a condition that compellingly elevates [her] risk of

becoming seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 in

[her] particular institution than if released.”).

        Vennie claims that she suffers from pulmonary embolism, and that the combination of her

medical condition and the conditions at the facility in which she is confined establish the existence



                                                        1
        Case 1:16-cr-00485-JKB Document 1774 Filed 08/21/20 Page 2 of 2



of “extraordinary and compelling reasons” for release. However, Vennie has failed to provide

medical records documenting the existence or severity of any medical conditions. Absent such

records, the Court is in no position to determine whether a preexisting condition actually

“compellingly elevates [Vennie’s] risk of becoming seriously ill, or dying, from COVID-19.”

Lewin, 2020 WL 3469516, at *3. Accordingly, Vennie’s Motion for Compassionate Release (ECF

Nos. 1764, 1772) is DENIED without prejudice to her ability to file an updated motion attaching

medical records and any additional relevant documentation.



DATED this 20
           __th day of August, 2020.



                                           BY THE COURT:

                                                         /s/


                                           James K. Bredar
                                           Chief Judge




                                              2
